Citation Nr: 0905333	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-27 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss was not manifested 
during service or within one year thereafter and has not been 
shown to be casually or etiologically related to service.

3.  The Veteran's tinnitus was not manifested during service 
and has not been shown to be casually or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 
3.385 (2008).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in December 2004.  The letter addressed 
all required notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  In this case, the 
fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records and 
VA treatment records.  Additionally, the Veteran was afforded 
a VA examination in August 2005.  The Board, therefore, finds 
that the VCAA duty to assist has also been satisfied. 


Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.


Service Connection for Hearing Loss Disability

The Board notes that the Veteran currently meets the criteria 
for bilateral hearing loss.  As part of the Veteran's VA 
examination in August 2005, an authorized audiological 
evaluation pure tone thresholds, in decibels, was performed, 
and the results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
30
35
40
LEFT
15
30
40
45
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
To qualify for a hearing loss disability, all that is needed 
is at least one auditory threshold reading of 40 decibels or 
greater, which the Veteran has for each ear.  38 C.F.R. § 
3.385.  Additionally, his speech recognition was 92 percent 
in the right ear and 96 percent in the left ear.  The Board 
notes that the speech recognition score of 92 percent 
establishes hearing loss in the Veteran's right ear, but a 
score of 94 percent does not establish hearing loss in the 
Veteran's left ear pursuant to VA regulations.  38 C.F.R. § 
3.385.  However, the Veteran's auditory threshold findings 
are sufficient standing alone to establish bilateral hearing 
loss for VA purposes.  38 C.F.R. § 3.385.

Nonetheless, in considering the evidence of record under the 
laws and regulations as set forth above, the Board concludes 
that the Veteran is not entitled to service connection for 
bilateral hearing loss.  In this case, the Veteran contends 
he was exposed to acoustic trauma in service as a bridge 
specialist, where he was subject to construction noise.  The 
Veteran is considered competent to relate a history of noise 
exposure during service.  See 38 C.F.R. § 3.159(a)(2).

However, the Veteran's service treatment records are negative 
for any complaints, diagnosis or treatment or bilateral 
hearing loss.  In fact, his November 1968 separation 
examination documents the Veteran's ears and drums as 
clinically normal.  On the authorized audiological evaluation 
in conducted pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Thus, the Veteran's hearing at separation was well within 
normal limits.  The Board does observe the Veteran's 
contention that he did not have an audiological examination 
as part of his separation examination.  However, in addition 
to the Veteran's service separation examination findings, the 
medical evidence of record shows that the Veteran did not 
seek treatment for hearing loss until approximately 34 years 
after his separation from service.  Therefore, the Board 
finds that hearing loss did not manifest during service or 
for many years thereafter.  

Service connection for hearing loss may also be granted on a 
presumptive basis if it manifests itself to a degree of 10 
percent or more within one year after discharge.  38 C.F.R. 
§ 3.307, 3.309(a).  However, there is no evidence of such 
manifestation in this case, nor does the Veteran contend that 
his hearing loss manifested to that degree at that time.  Id.  
Therefore, the Board finds that the Veteran's hearing loss 
may not be presumed to have been incurred in active service.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of hearing 
loss, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hearing loss is itself evidence which tends to 
show that hearing loss did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a Veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that hearing 
loss manifested during service or for many years thereafter, 
the medical evidence does not show the Veteran to currently 
have such a disorder that is related to his military service.  
The August 2005 VA examiner stated that it was not as likely 
as not that the Veteran's hearing loss occurred during or as 
a result of military service.  In this regard, the examiner 
noted that the Veteran had normal audiometric thresholds at 
separation and did not show any shift or aggravation of his 
hearing.  

The Board also observes the Veteran and his representative's 
contention that the August 2005 VA examiner's opinion was 
inadequate because it was based on the fact that hearing loss 
did not present itself during service.  The value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  See also Knightly v. Brown, 6 Vet. 
App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).  The August 2005 VA examiner 
reasoned that the Veteran's service treatment records showed 
normal audiometric thresholds and did not show any shift or 
aggravation of his hearing levels.  In reaching this 
conclusion, the July 2006 VA examiner noted the Veteran's 
contentions that he had a history of noise exposure during 
military service as a combat engineer and building bridges, 
and that he denied any post-military noise exposure.  
However, even when taking these factors into consideration, 
the August 2005 VA examiner still concluded that the 
Veteran's hearing loss was not due to military service.  
Therefore, the Board finds that the August 2005 VA examiner 
reviewed the claims file and rendered an opinion that is 
supported by the evidence of record.  Accordingly, the Board 
finds the August 2005 opinion to be adequate. 

Although the Veteran may sincerely believe that his bilateral 
hearing loss was caused by acoustic trauma during active 
service, the Veteran, as a lay person, is not competent to 
testify that his current bilateral hearing loss was caused by 
his military service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

In sum, the Board acknowledges that the Veteran has a current 
diagnosis of bilateral hearing loss.  Specifically, the 
August 2005 audiological evaluation report reflects that the 
Veteran currently meets the diagnostic criteria for hearing 
loss.  38 C.F.R. § 3.385.  However, in order to establish 
service connection, there must be competent evidence 
establishing an etiological relationship between an injury in 
service and the current disability.  After considering all 
the evidence under the laws and regulations set forth above, 
the Board concludes that the Veteran is not entitled to 
service connection for bilateral hearing loss because the 
competent medical evidence does not reveal a nexus to an 
injury or disease occurring in service.  Additionally, the 
evidence does not support service connection by a presumptive 
basis because there is no competent medical evidence showing 
that his hearing loss manifested itself to a degree of 10 
percent or more within one year from the date of the 
Veteran's separation from service.  Absent such a nexus, 
service connection for hearing loss may not be granted.  38 
C.F.R. § 3.303.

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for bilateral hearing loss.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 3.303 
3.307(a)(3), 3.309(a) (2008).


Service Connection for Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for tinnitus.  
The Veteran's service treatment records are negative for any 
complaints, treatment or diagnosis of tinnitus.  In fact, his 
November 1968 separation examination documents the Veteran's 
ears and drums as clinically normal.  Moreover, the medical 
evidence of record shows that the Veteran did not report 
symptoms of tinnitus for approximately 34 years following his 
separation from service.  Therefore, the Board finds that 
tinnitus did not manifest during service or for many years 
thereafter.  The Board finds this gap in time significant, 
and, as noted above with regard to the claim for service 
connection for bilateral hearing loss, it weighs against the 
existence of a link between his current tinnitus and his time 
in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding, in an aggravation context, that the 
Board may consider a prolonged period without medical 
complaint when deciding a claim).  

In addition to the lack of evidence establishing that 
tinnitus manifested during service or for many years 
thereafter, the medical evidence does not show the Veteran to 
currently have such a disorder that is related to his 
military service.  An August 2005 examination report records 
the following with respect to tinnitus: "Date/circumstances 
of onset: During military service in Vietnam."  This appears 
to be a recordation of the veteran's reported history and 
contentions.  The examiner provided a detailed opinion 
regarding the etiology of the disability.  Specifically, the 
examiner stated that the Veteran's current tinnitus is not as 
likely as not related to his military service.  The examiner 
provided a rationale for this opinion observing that there 
was no documentation of tinnitus in the Veteran's service 
treatment records or at separation.  The examiner continued 
that in the presence of normal audiometric thresholds at 
separation, there is no evidence of cochlear pathology.  
Therefore, the examiner concluded that the Veteran's tinnitus 
less likely than not occurred during or was the result of 
military service.  

Thus, the only evidence linking the Veteran's tinnitus to his 
service is his own lay contentions.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  At the August 2005 VA 
examination, the Veteran contended that he has had tinnitus 
since the service.  Regarding the Veteran's statements that 
he has had tinnitus since the service, the Board acknowledges 
that he is competent to give evidence about what he 
experienced; i.e., he is competent to report that he has 
experienced ringing in his ears.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding Veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  

To the extent that the Veteran has attested to having 
chronic/continuous symptomatology of tinnitus since service, 
the Board has considered the provisions of 38 C.F.R. § 
3.303(b).  In Savage v. Gober, 10 Vet. App. 488 (1997), it 
was noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.  The record here discloses a span of 
approximately 34 years without any clinical evidence to 
support any assertion of a continuity of symptomatology.  The 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports any recent 
contention that the Veteran experienced continuous 
symptomatology since service is probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board decision in a case involving an 
injury in service, normal medical findings at the time of 
separation, and the absence of any medical records of a 
diagnosis or treatment for many years after service, where 
the Board found that Veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Savage, 10 Vet. App. at 497-98 (holding that, notwithstanding 
a showing of post-service continuity of symptomatology, 
medical expertise was required to relate present disability 
etiologically to post-service symptoms).

Although the Veteran contends that his tinnitus was caused by 
acoustic trauma during service, the Veteran, as a layperson, 
is not qualified to render a medical opinion as to etiology 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

In sum, after considering the credibility and probative value 
of the evidence in this case, the Board finds the evidence 
against the Veteran's claim for service connection for 
tinnitus to be more persuasive than the evidence in favor of 
the claim.  Although the Veteran currently has tinnitus and 
reports having had the condition since active service, the 
Veteran's separation examination does not reflect any reports 
of tinnitus.  In addition, the Veteran's first complaints of 
tinnitus were not until 2004, approximately 34 years after 
his separation from service.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the Veteran); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Furthermore, after a thorough review of the claims file and 
an adequate medical examination, the August 2005 VA examiner 
found that the Veteran's tinnitus was not as likely as not a 
result of military service.  Thus, after careful 
consideration, the Board concludes that the clinical and 
objective medical evidence in this case is more accurate and 
far more probative than the statements of the Veteran, 
offered more than 34 years after his discharge from service.  
See Curry, 7 Vet. App. at 68.

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for tinnitus.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for tinnitus is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming entitlement to service 
connection for PTSD.  Under VA regulations, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MEDICAL 
DISORDERS (4th ed. 1994) (DSM- IV), credible supporting 
evidence that the claimed in- service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. §§ 3.304(f) (2008).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor occurred varies depending on whether it can 
be determined that the Veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008); 38 
C.F.R. 3.304(d) (2008).  If it is determined through military 
citation or other supportive evidence that a Veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the Veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. § 
3.304(f) (2008). However, where a determination is made that 
the Veteran did not "engage in combat with the enemy," or 
the claimed stressor is not related to combat, the Veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the Veteran's service personnel records do not 
indicate that the Veteran engaged in combat with the enemy.  
VA's Office of General Counsel has held that in making 
determinations as to whether one engages in combat during 
active service, it is not sufficient that a Veteran be shown 
to have served during a period of war or to have served in a 
theater of combat operations or in a combat zone.  See 
VAOPGCPREC 12-99 (October 18, 1999).  Additionally, the DD 
Form 214 does not show that the Veteran engaged in an 
occupation typically associated with combat with the enemy, 
but instead reflects that he was a bridge specialist while in 
Vietnam.  Further, the Veteran did not receive any awards or 
medals indicative of combat, such as a Bronze Star with V 
Device or Purple Heart.  Therefore, the Veteran's lay 
statements regarding his in- service stressors alone are not 
enough to establish the occurrence of the alleged stressors.  
See Moreau, 9 Vet. App. at 395; Dizoglio v. Brown, 9 Vet. 
App. at 166.  Consequently, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the Veteran's statements as to the occurrence of the 
claimed stressor.  See West (Carlton), 7 Vet. App. at 76; 
Zarycki v. Brown, 6 Vet. App. at 98.  Corroboration of every 
detail of the alleged in-service stressor is not required, 
only that the event occurred and that the Veteran was exposed 
to the event.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002).

In this regard, in a January 2005 statement, he contends that 
while in Vietnam, he was exposed to fire and mortar attacks 
that killed all aboard 6 trucks, that 3 engineers were killed 
while building a bridge, that he witnessed two people hit by 
mines and killed.  In March 2005, the RO requested 
verification of the Veteran's stressors from the U.S. Joint 
Search Records and Research Center (JSRRC).  The JSRRC 
responded that they were unable to verify that 6 trucks and 
all the drivers were killed during a convoy.  However, the 
Daily Journals from the Long Binh Post (LBP) verified attacks 
in September 1968 and October 1968.  Similarly, although the 
JSRRC was not able to verify the deaths of 3 engineers while 
they were building a bridge, the Daily Journal from the 25th 
Infantry Division verifies that in January 1968, Katum 
received an unknown number and type of mortar fire.  

Thus, although the Veteran's specific claimed stressors have 
not been verified, the Board finds that the verification of 
mortar attacks on the Veteran's unit sufficiently constitutes 
credible supporting evidence of the occurrence of stressful 
events during the Veteran's service.  Accordingly, the 
Veteran should be afforded a VA examination to determine 
whether the Veteran has a current diagnosis of PTSD, and if 
so, whether that diagnosis is a result of the verified in-
service stressors noted above.  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the Veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  In this case, the Veteran 
stated in a December 2004 statement that he was receiving 
treatment at the Vet Center for his PTSD.  However, these 
records are not in the Veteran's claims file.  Furthermore, 
in his August 2006 VA Form 9, the Veteran stated that he was 
in the process of getting evaluated for his PTSD and that 
upon completion of the evaluation, he would forward those 
records.  However, those records are not contained in the 
Veteran's claims file either.  Thus, in order to properly 
adjudicate this Veteran's claim, the Vet Center records and 
any other treatment records pertaining to the Veteran's PTSD 
should be obtained and evaluated, as they are potentially 
pertinent to the Veteran's claim.  See Hyatt v. Nicholson, 21 
Vet. App. 390, 394 (2007) (holding that the relevance of 
documents cannot be known with certainty before they are 
obtained).



Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran for 
PTSD since August 2006.  After securing 
the necessary release, the originating 
agency should obtain these records.  In 
any event, it should obtain pertinent 
treatment records from the Vet Center.

2.  Thereafter, the Veteran should be also 
scheduled for a VA psychiatric 
examination, to determine whether he has 
PTSD resulting from a verified in-service 
stressor to include small rounds and 
artillery attacks at Long Binh Post (LBP).  
The examiner should determine the nature 
and extent of any currently demonstrated 
acquired psychiatric disorders.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor or stressors that 
support that diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


